EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kate Wong on January 26, 2022.  The application has been amended as follows:
In claim 9, please indent the line starting with “compose a sentence based on the selected sentence model, and based on the…”.
In claim 24, at line 2, please change “the plurality of locations” to --a plurality of locations--.
Please cancel claim 27.
In claim 33, at line 2, please change “the plurality of locations” to --a plurality of locations--.


Reasons for Allowance
Claims 1, 3, 6, 9, 12, 15, 17, 20, 24-26, 28, 30, 31 and 33 are allowed.  The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 9 and 17, generating medical documentation by annotating an image of a structure or placing predefined objects on such an image is known in the art (see e.g. U.S. Patent Application Publication No. 2015/0227501 to Farjo et al., U.S. Patent Application Publication No. 2015/0005630 to Jung et al., U.S. Patent No. 7,949,542 to Hamiter et al., and U.S. Patent No. 7,793,217 to Kim et al.).  The prior art also generally teaches enabling selection of a photograph for inclusion as metadata for use in generating such documentation (see e.g. U.S. Patent No. 7,793,217 to Kim et al. and U.S. Patent Application in combination with detecting a hover-over on an object placed on an image of a structure, whereby a plurality of photographs related to the structure are output in a particular order that is based on a path in which the plurality of photographs is captured from different locations within the structure, and whereby the user can select one or more of the photographs to assign as part of the metadata associated the object, as is required by claims 1, 9 and 17.
Claims 3, 6, 24-26 and 28 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 3, 6, 24-26 and 28 are considered allowable for the above reasons by which claim 1 is allowed.  Similarly, claims 12, 15, 30 and 31 depend from claim 9 and thereby include all of the limitations of claim 9, and are therefore allowed for the above  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BTB/
1/26/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173